Gregory, J.,
dissenting.
There can be but one true last will and testament of a testator. We have in Virginia, an adequate and all-embrac*466ing statutory procedure in Chapter 212 of the Code for the judicial determination of what constitutes the last will of a testator. When the statutory procedure has been carried out and the probate court has finally pronounced the paper or papers offered the last will of the testator, and no contest is instituted within the statutory time (two years in the case at bar), right or wrong that judgment stands binding all persons (except those embraced within section 5260) in the absence of fraud, etc. (Code, section 5258), and it cannot be attacked in any collateral proceedings.
All wills, with very few exceptions, are probated ex parte. The admission of a will to probate is conclusive of its validity, which can then be drawn into question only on an issue devisavit vel non within the time allowed by the statute.
In this case the probate of the first will and the elapse of the time prescribed in the statute for a contest constituted a final judgment establishing this will as the true will. There must of necessity be a finality to the question of what is the true last will of a testator, and that finality rests in the judgment of probate. To admit another later inconsistent paper to probate after the bar of the statute has fallen would be to permit the impeachment of the former judgment in a collateral proceeding.
The case of Schutlz v. Schultz, 10 Gratt. (51 Va.) 358, 60 Am. Dec. 335, is invoked as authority for the appellant. That case was decided in 1853 by a divided court, Judges Moncure and Samuels dissenting. I do not think it should control.
The court in the Schultz Case arrived at its conclusion by an extension of familiar and well-determined principles. It was observed that the jurisdiction of a court of probate is not exhausted by the admission to probate of testamentary papers passed upon at one time, and that if a codicil to a will already probated be found later it will be admitted to probate. Similarly, if a will supplemental to the first be found later, it will be admitted to probate. Again, if a will inconsistent in part with the first will and containing no clause of revocation should turn up later, it will be ad*467mitted to probate, and the court will resolve the two wills as best it can. All this is well-settled law, but the court then announces that if a later will, wholly inconsistent with the first or containing an express clause of revocation, should be found, it will be admitted to probate, even though the bar of the statute has fallen. The court speaks of this as if it were a necessary corollary to the foregoing principles. I feel that this was not an inescapable conclusion, and not necessary to a decision of the case.
The policy of the legislature has been increasingly to narrow the time within which a judgment of probate may be attacked. The time has been gradually whittled down from seven years, the period allowed at the time of the Schultz Case, to one year, the present limitation. This narrowing has been due partly to increased rapidity in the dissemination of information and partly to an increased volume of real estate transfers. As our economic life became more complex, it was found necessary to insist on greater stability of titles, and the legislature kept pace with this need by providing less and less time within which a transfer by will might be attacked.
At the time of the Schultz Case, the speedy settlement of land titles passing by will was not so great a desideratum as it is today; the legislature allowed a leisurely seven-year period in which such titles might be attacked, and it is likely that the court felt that no violence would be done to public policy by not treating the expiration of this period as an absolute bar to the displacement of the first will by one turning up subsequently. Since that time, however, the tremendous increase in population and the migration from rural to urban areas has been attended by rapid subdivision of land and an enormous increase in the transfer of real estate titles. Wherever these titles pass by will, the legislature has seen fit to safeguard their stability by providing in section 5259 a one-year limitation on the attack of probate. To hold, as the majority does, that an offer to probate a subsequently-appearing will is not a contest of the former will within section 5259 is to make a distinction *468in form where none exists in substance. As in the case at bar, to allow the probate of the second will is to destroy the efficacy of the first and is in contravention of the announced public policy of providing stability of land titles. The law must have “stopping-places,” and I feel that the expiration of the statutory period for the attack on a judgment of probate is just such a necessary stopping-place.
The purported holding of the Schultz Case is that the expiration of the period for contest of a judgment of probate is not a bar to the probate of a later-appearing will. Upon close examination I find this to be dictum. The holding of any court must be limited to the particular facts of the case, and the rule of stare decisis requires no adherence to what a court indicates would be its holding on a set of facts not before it.
In the Schultz Case the proponents of the purported second will had been out of the state until shortly before suit was instituted. There was a provision in the statute exempting such persons from the seven-year limitation. When the second will was offered in the County court, which was the court of probate, the executrix of the first will offered in bar the record of probate of the first will. “The court, however, decided to hear the evidence, being of opinion that the probate of the paper of the 22d of May 1818 did not preclude them from hearing the evidence of the validity and due execution of the paper then produced, nor from admitting the same to record, provided the evidence so offered would authorize them so to do.” 10 Gratt. (51 Va.) 358, at page 360, 60 Am. Dec. 335. It was this action of the County court that this court’s holding purported to sustain. It will be noted, however, that the County court does not give its reason for admitting the evidence as to this second paper. It does not say whether it did so because the proponents thereof had until recently been nonresidents and hence not within the seven-year limitation, or whether, as this court seems to assume, the question of probate would be re-opened regardless of presence or absence from the state. The lower court must be taken merely *469to have said that with respect to the facts and parties before it, it would listen to the evidence on the second paper.
This court says (10 Gratt., page 365, 60 Am. Dec. 335), “In this case it sufficiently appears that the complainants were within the saving in favor of persons absent from the state, they being citizens and residents of the state of New York, and no evidence having been offered to show that either of them has ever been in the state of Virginia until a short time previous to the institution of the suit.” After holding that the statute providing a saving for persons absent from the state had not been repealed, as the executrix of the first will contended, the court went on (10 Gratt., page 366, 60 Am. Dec. 335), “I think, therefore, the saving in the statute of wills, in favor of persons out of the state, is unaffected by the act of 1826, and that the complainants were not barred from contesting the will of 1818 by the time which had elapsed after it had been admitted to probate before their bill was filed.”
This was determinative of the question at hand, and rendered all other questions moot. The further discussion as to the jurisdiction of the probate court to admit to probate 'a later will the proponents of which were not saved by the non-resident statute is dictum. The square holding of the court can only be that the proponents of the purported later will were absent from the state and were hence within the saving provided by the statute.
In the case at bar the appellant, who is the proponent of the second will, is not embraced within the saving statute (section 5260) as were the proponents of the second will in the Schultz Case. Here the two-year period for the contest had expired, and the appellant was neither an incompetent nor a non-resident. As to him there could be no question of the finality of the probate of the first will.
The decision of the majority will tend to disrupt the stability of land titles and result in casting doubt and uncertainty on those that have been passed to devisees by wills. No devisee could safely transfer the title of property which has been left to him by will, nor could the purchaser from *470such devisee be protected in event another will is brought to light in which the property is devised to a subsequent devisee.
Code, section 5263, grants protection only to a purchaser from an heir at law against a devisee. It does not protect such a purchaser from a devisee under a will against a subsequent devise of the same property to another devisee. The only other related section is 5397, and it only protects a creditor of the estate against an heir at law.
If I am incorrect in my construction of the opinion in the Schultz Case, and it holds what the majority say it does, then I think the case should be modified and that we should give legal effect to a final judgment of probate. We are not bound by the rule of stare decisis where to be so bound would upset land titles. It has been the general belief of the profession that after a final judgment of probate it is safe to pass the title of real estate which has been devised. Whether we will be bound by the rule of stare decisis is for the court and not the legislature. We may modify our former opinions when changed conditions and compelling reasons demand it.
No doubt we should respect precedent, because to do otherwise would result in confusion and uncertainty, but we should subject precedent to the test of reason. The law must grow and improve in order to meet changing needs, and if an outmoded precedent fails to meet those needs and the test of reason it should be distinguished or disregarded. To follow this ancient rule, unnecessarily announced in the Schultz Case a century ago by a divided court and to the best of my knowledge never again applied by this court, would result in disastrous consequences to titles passing through devisees. That such titles should remain stable and marketable is the public policy of this state. This is sufficient justification for this court to modify the rule.
For these reasons I must dissent.